Citation Nr: 1828535	
Decision Date: 05/14/18    Archive Date: 05/18/18

DOCKET NO.  14-38 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to an initial rating in excess of 10 percent for tinnitus.  

3. Entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis with degenerative changes (right foot disability).

4. Entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis with degenerative changes and residual scar (left foot disability).

5. Entitlement to an initial rating in excess of 10 percent for residuals of a left shoulder disability with residual surgical scars.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran had active air service from May 1973 to December 1984; and active military service from October 2001 to April 2002, May 2002 to May 2003, August 2004 to January 2006, January 2008 to June 2008, and August 2008 to November 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that in a September 2014 Decision Review Officer (DRO) decision, the Veteran was assigned separate 10 percent ratings for his right and left foot disability, effective the date of service connection.  That decision does not constitute a full grant of the benefit sought on appeal.  However, the Board has limited its consideration accordingly. 

The Board notes that the Veteran filed a timely notice of disagreement with the denial of entitlement to service connection for a right wrist disability.  However, in the September 2014 DRO decision, the Veteran was granted entitlement to service connection for a right wrist disability.  There is no indication from the record that the Veteran has disagreed with the effective date or rating assigned in that decision.  Therefore, that decision represents a complete grant of the benefit sought on appeal and the Board has limited its consideration accordingly.  

In his November 2014 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in July 2017.  However, the Veteran canceled his hearing request.  Therefore, the Veteran's hearing request is deemed to have been withdrawn.

The issues of entitlement to increased initial ratings for right and left foot disabilities and left shoulder disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. The Veteran does not have bilateral hearing loss disability for VA purposes.

2. The Veteran's tinnitus has been assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral hearing loss disability are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2. The law precludes assignment of a rating greater than 10 percent for service-connected tinnitus. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code 6260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Bilateral Hearing Loss Disability

The Veteran has asserted that he has bilateral hearing loss disability as a result of acoustic trauma sustained in active service.  The Board notes that the Veteran has been service-connected for tinnitus as a result of acoustic trauma sustained in active service.  Therefore, for purposes of entitlement to service connection for bilateral hearing loss disability, the Board concedes that the Veteran sustained acoustic trauma while in active service.  

In September 2011, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported his in-service acoustic trauma.  Audiometric testing results at that time were as follows:

Hertz
500
1000
2000
3000
4000
Average
Right Ear
-5
0
0
20
20
10
Left Ear
0
0
-5
5
25
6

Speech recognition was 94 percent in the right ear and 96 percent in the left ear.  The examiner found that the Veteran had normal hearing in both the right and left ears.  The Veteran did not have bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2017).  There are no other medical records on file which indicate that the Veteran has a bilateral hearing loss disability consistent with the requirements of 38 C.F.R. § 3.385.  

Further, while the Veteran is competent to report symptoms of decreased hearing acuity, he is not competent to diagnose himself with hearing loss for VA purposes.  A diagnosis of hearing loss for VA purposes requires medical expertise, clinical testing, and knowledge that are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis in this case.

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, there is no evidence of record showing that the Veteran has bilateral hearing loss disability for VA purposes.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral hearing loss disability is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Tinnitus

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court determined that the "plain meaning" of 38 C.F.R. § 4.25(b) and the pre-1999 and pre-2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  The Federal Circuit, however, recently reversed the Court's holding, concluding that the Court erred in not deferring to the VA's interpretation of Diagnostic Code 6260, which is that a Veteran is entitled only to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); see also 38 U.S.C. § 7252(b) (2012).

The clear import of the Federal Circuit's holding is that regardless of the version of Diagnostic Code 6260 employed, the maximum schedular rating available for tinnitus is 10 percent.  The arguments of the Veteran and his representative are inapposite to the Federal Circuit's holding.  As there is no legal basis upon which to award a higher schedular rating for tinnitus, the Veteran's appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board emphasizes that the Veteran is already in receipt of the maximum schedular evaluation for tinnitus, whether unilateral or bilateral.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.
REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

In a June 2017 statement from the Veteran's representative, it was indicated that the Veteran's right and left foot disabilities, and left shoulder disability had increased in severity since his last VA examination.  A review of the record shows that the Veteran was last afforded VA foot and shoulder examinations in August 2012.  Further, a review of the record shows that the Veteran was in receipt of treatment for both his feet and left shoulder.  However, the most recent treatment notes of record are several years old.  

In light of the indication that the Veteran's right and left foot and left shoulder disabilities have increased in severity, and the staleness of the medical evidence currently of record; the Board finds that the Veteran should be afforded new VA examinations to determine the current level of severity of all impairment resulting from his service-connected right and left foot disabilities and left shoulder disability, to include skin examinations to determine the severity of any residual surgical scars related to such disabilities.  

Additionally, current treatment records should be identified and obtained before a decision is made regarding the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file. 

2. Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his service-connected right and left foot disabilities.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.    

3. Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his service-connected left shoulder disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.   

4. Confirm that the VA examination reports and any medical opinions provided comport with this remand, and undertake any other development determined to be warranted.  

5. Then, readjudicate the remaining issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


